Case: 15-10542   Date Filed: 04/12/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10542
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00515-JSM-MAP-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ELVIN WOOD PIZZATY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 12, 2016)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-10542     Date Filed: 04/12/2016   Page: 2 of 2


      Mark O’Brien, appointed counsel for Elvin Pizzaty in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Pizzaty’s convictions and

sentences are AFFIRMED.




                                          2